PER CURIAM.
The appeal in this cause is from the “order, judgment or decree * * * directing verdict for defendant, Joseph H. Moorhead on same date and recorded as Entry No. 42 recorded in Circuit Court Minute Book 67 at page 258.” However, it appears that Entry No. 42 is the verdict of the jury. After studying the record presented to us, we are unable to find any order or judgment from which appeal will lie under the provisions of Rule 3.2, subd. b, Florida Appellate Rules, 31 F.S.A., and accordingly, the appeal is dismissed sua sponte. See Chastain v. Embry, Fla.App. 1960, 118 So.2d 33; Schutzer v. City of Miami, Fla.App.1958, 99 So.2d 729; Bagdad Land & Lumber Co. v. Boyette, 1931, 104 Fla. 696, 138 So. 382.
Dismissed.
ALLEN, C. J., and KANNER and SHANNON, JJ., concur.